 1                                                                  The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT FOR THE
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                                        No.     CR21-53 RSM
10
11                                     Plaintiff,
                                                                       ORDER CONTINUING TRIAL
12    v.                                                               DATE

13
      MARCO CALVERT-MAJORS,
14    DAVID A. KELLEY,
      ADAM ANDERSON-DOTSON, and
15    JERRELL G. INGRAM,
16                                     Defendants.
17
18    UNITED STATES OF AMERICA,                                        No.     CR21-56 RSM
19
                                       Plaintiff,
20
      v.
21
22    KEFENTSE LUMUMBA-OLABISI,
      KENNETH N. LEE,
23    EDWARD COLEMAN,
      JIMMY J. CARTER, and
24    KEVIN L. GIPSON,
25                                     Defendants.
26
27
     Order Continuing Trial Date - 1                                                UNITED STATES ATTORNEY
28   U.S. v. Majors et al., CR21-53RSM, U.S. v. Lumumba-Olabisi et al., CR21-      700 STEWART STREET, SUITE 5200
                                                                                     SEATTLE, WASHINGTON 98101
     56RSM, U.S. v. Snipes et al., CR21-57RSM, U.S. v. McGee et al., CR21-58RSM,           (206) 553-7970
     U.S. v. Ezell, CR21-62RSM, U.S. v. Clemente, CR21-63RSM, U.S. v. Jordan,
     CR 21-64RSM, U.S. v. Evans, CR21-68RSM, U.S. v. Daniels, CR 21-69RSM
 1
      UNITED STATES OF AMERICA,                                        No.     CR21-57 RSM
 2
                                       Plaintiff,
 3
      v.
 4
 5    CURTIS G. SNIPES,
      RICHARD D. LEWIS,
 6    YUSEF H. PARRISH,
 7    TERRY CAMERON,
      MICHAEL L. HOPKINS, and
 8    JAMAR J. HOWARD,

 9
                                       Defendants.
10
11    UNITED STATES OF AMERICA,                                        No.     CR21-058 RSM
12                                     Plaintiff,
13    v.
14
15    EUGENE MCGEE,
      LARRY W. COLLINS,
16    JONATHAN F. HARRINGTON, and
      RANDOLPH P. BROWN,
17
                                       Defendants.
18
19    UNITED STATES OF AMERICA,                                        No.     CR21-062 RSM
20                                     Plaintiff,
21    v.
22
23    TERRY EZELL,
24                                     Defendant.
25
26
27
     Order Continuing Trial Date - 2                                                UNITED STATES ATTORNEY
28   U.S. v. Majors et al., CR21-53RSM, U.S. v. Lumumba-Olabisi et al., CR21-      700 STEWART STREET, SUITE 5200
                                                                                     SEATTLE, WASHINGTON 98101
     56RSM, U.S. v. Snipes et al., CR21-57RSM, U.S. v. McGee et al., CR21-58RSM,           (206) 553-7970
     U.S. v. Ezell, CR21-62RSM, U.S. v. Clemente, CR21-63RSM, U.S. v. Jordan,
     CR 21-64RSM, U.S. v. Evans, CR21-68RSM, U.S. v. Daniels, CR 21-69RSM
 1
      UNITED STATES OF AMERICA,                                        No.     CR21-063 RSM
 2
                                       Plaintiff,
 3
      v.
 4
      CESAR CLEMENTE,
 5
                                       Defendant.
 6
 7
      UNITED STATES OF AMERICA,                                        No.     CR21-064 RSM
 8
                                       Plaintiff,
 9
      v.
10
      CRAIG JORDAN,
11
                                       Defendant.
12
13    UNITED STATES OF AMERICA,                                        No.     CR21-068 RSM
14
                                       Plaintiff,
15
      v.
16
      DAVON A. EVANS,
17
                                       Defendant.
18
19    UNITED STATES OF AMERICA,                                        No.     CR21-069 RSM
20                                     Plaintiff,
21    v.
22
      CARLOS ROMALLIS DANIELS,
23
                                       Defendant.
24
25
26
27
     Order Continuing Trial Date - 3                                                UNITED STATES ATTORNEY
28   U.S. v. Majors et al., CR21-53RSM, U.S. v. Lumumba-Olabisi et al., CR21-      700 STEWART STREET, SUITE 5200
                                                                                     SEATTLE, WASHINGTON 98101
     56RSM, U.S. v. Snipes et al., CR21-57RSM, U.S. v. McGee et al., CR21-58RSM,           (206) 553-7970
     U.S. v. Ezell, CR21-62RSM, U.S. v. Clemente, CR21-63RSM, U.S. v. Jordan,
     CR 21-64RSM, U.S. v. Evans, CR21-68RSM, U.S. v. Daniels, CR 21-69RSM
 1           This matter comes before the Court on the joint motion of the government and 21
 2 of the 24 defendants charged in these related cases to continue the trial in this matter and
 3 to schedule a status conference. Having considered the motion, any responses and
 4 objections, and all the files and records herein, the Court finds and rules as follows:
 5           The facts supporting continuing the trial and excluding the consequent delay are
 6 set forth in the Joint Motion to Continue, incorporated by this reference, and include the
 7 following: (a) the very large number of defendants charged; (b) the already large number
 8 of charged counts, which are likely to increase in anticipated superseding indictments; (c)
 9 the number of related indictments; (d) the nature of the prosecution, which includes
10 wiretaps over multiple phone lines; (e) the volume of discovery produced, and still to be
11 produced; and (f) the schedules of various counsel and their backlogs of cases due to the
12 ongoing pandemic and resultant court closures.
13           THIS COURT FINDS, pursuant to Title 18, United States Code, Section
14 3161(h)(7)(B)(ii) that this case is sufficiently unusual and complex, due the combination
15 of the number of defendants, the nature of the prosecution, as well as the existence of
16 novel questions of fact, that it is unreasonable to expect adequate preparation by the
17 parties for pretrial proceedings or for the trial itself by the current trial date, or for the
18 immediate future.
19           THE COURT FURTHER FINDS, pursuant to Title 18, United States Code,
20 Section 3161(h)(7)(B)(iv), that even if Section 3161(h)(7)(B)(ii) did not apply, the failure
21 to grant a continuance in this case would deny counsel for the several defendants and the
22 attorney for the government the reasonable time necessary for effective preparation—due
23 to all parties’ need for more time to review the considerable volume of discovery and
24 evidence produced, and still to be produced, and to consider possible defenses and
25 motions—taking into account the exercise of due diligence.
26           THE COURT FURTHER FINDS, pursuant to Title 18, United States Code,
27 Section 3161(h)(7)(B)(i), that the failure to grant a continuance into spring of 2022 would
      Order Continuing Trial Date - 4                                                UNITED STATES ATTORNEY
28    U.S. v. Majors et al., CR21-53RSM, U.S. v. Lumumba-Olabisi et al., CR21-      700 STEWART STREET, SUITE 5200
                                                                                      SEATTLE, WASHINGTON 98101
      56RSM, U.S. v. Snipes et al., CR21-57RSM, U.S. v. McGee et al., CR21-58RSM,           (206) 553-7970
      U.S. v. Ezell, CR21-62RSM, U.S. v. Clemente, CR21-63RSM, U.S. v. Jordan,
      CR 21-64RSM, U.S. v. Evans, CR21-68RSM, U.S. v. Daniels, CR 21-69RSM
 1 be likely to make a continuation of the proceeding impossible or result in a miscarriage of
 2 justice.
 3           THE COURT THEREFORE FINDS, pursuant to Title 18, United States Code,
 4 Section 3161(h)(7)(A), that the ends of justice served by a continuance into the spring of
 5 2022 outweigh the best interest of the public and the several defendants in a speedy trial.
 6 Moreover, pursuant to pursuant to Title 18, United States Code, Section 3161(h)(6), the
 7 objections of those defendants who oppose a continuance of this length are overruled, as
 8 those defendants are joined for trial with other defendants for whom the time for trial has
 9 not run, and no motion to sever has been brought or granted. The defendants in these
10 related cases are alleged to have conspired together. All of the related cases arise out of a
11 common investigation, including common Title III interception applications and common
12 search warrant applications.
13           THE COURT FINDS, in light of these factors, that it is unlikely that the parties
14 can be reasonably ready to try this matter before spring 2022, at the earliest.
15           THIS COURT FINDS, pursuant to Title 18, United States Code, Section
16 3161(h)(6) and (7), that this is a reasonable period of delay, in that the significant
17 majority of the defendants have indicated they require more time to prepare for trial and
18 believe that spring 2022 is the earliest that they could be prepared to proceed to trial. The
19 Court finds that given the complexity of the case, the number of defendants, and the
20 volume of discovery produced, and still to be produced, that this amount of time is, in
21 fact, necessary.
22           NOW, THEREFORE, IT IS HEREBY ORDERED that the trial date will be
23 continued as to all defendants in all of the related cases captioned above until June 6,
24 2022, 2022 at 9:00 AM.
25           IT IS FURTHER ORDERED that a status conference, to be attended by all
26 defendants who remain in the case, together with their counsel, as well as the
27 government, is scheduled for November 9, 2021 at 10:00 AM. An order addressing any
      Order Continuing Trial Date - 5                                                UNITED STATES ATTORNEY
28    U.S. v. Majors et al., CR21-53RSM, U.S. v. Lumumba-Olabisi et al., CR21-      700 STEWART STREET, SUITE 5200
                                                                                      SEATTLE, WASHINGTON 98101
      56RSM, U.S. v. Snipes et al., CR21-57RSM, U.S. v. McGee et al., CR21-58RSM,           (206) 553-7970
      U.S. v. Ezell, CR21-62RSM, U.S. v. Clemente, CR21-63RSM, U.S. v. Jordan,
      CR 21-64RSM, U.S. v. Evans, CR21-68RSM, U.S. v. Daniels, CR 21-69RSM
 1 remaining discovery issues and setting a briefing scheduled for pretrial motions will be
 2 entered at that time.
 3          IT IS HEREBY ORDERED that the defendants who have joined this motion shall
 4 file speedy trial waivers no later than June 2, 2021, to the extent they have not already
 5 done so.
 6          IT IS FURTHER ORDERED that the time between this date and the new trial date
 7 is excluded in computing the time within which a trial must be held pursuant to Title 18,
 8 United States Code, Section 3161, et seq.
 9
10          IT IS SO ORDERED.
11
12          DATED this 24th day of May, 2021.
13
14
15                                                   A
                                                     RICARDO S. MARTINEZ
16                                                   CHIEF UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
     Order Continuing Trial Date - 6                                                UNITED STATES ATTORNEY
28   U.S. v. Majors et al., CR21-53RSM, U.S. v. Lumumba-Olabisi et al., CR21-      700 STEWART STREET, SUITE 5200
                                                                                     SEATTLE, WASHINGTON 98101
     56RSM, U.S. v. Snipes et al., CR21-57RSM, U.S. v. McGee et al., CR21-58RSM,           (206) 553-7970
     U.S. v. Ezell, CR21-62RSM, U.S. v. Clemente, CR21-63RSM, U.S. v. Jordan,
     CR 21-64RSM, U.S. v. Evans, CR21-68RSM, U.S. v. Daniels, CR 21-69RSM
